  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
     v.                             )          2:17cr131-MHT
                                    )               (WO)
MELISSA JACQUELYN COOPER            )


                                  ORDER

    Defense   counsel       and    the    United     States    Probation

Office notified the court that a ‘bed’ at The Haven in

Dothan, Alabama would become available for defendant

Melissa   Jacquelyn    Cooper      on     November    18,     2019    (doc.

nos. 709 & 710).      However, the Probation Office has now

orally    informed    the    court        that   a   bed    has      become

available earlier.          Accordingly, it is ORDERED that,

pursuant to the court’s order of November 5, 2019 (doc.

no. 708), the United States Marshal is authorized to

release defendant Melissa Jacquelyn Cooper on November

13, 2019, no later than 9:00 a.m., to her family, her

defense attorney, or the Probation Officer for direct
transport to begin her inpatient treatment at The Haven

in Dothan, Alabama.

    DONE, this the 12th day of November, 2019.

                         /s/ Myron H. Thompson
                      UNITED STATES DISTRICT JUDGE
